 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00118-KJM

11                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
12                          v.

13   MICHAEL D. MATHEWS,

14                                Defendant.

15

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

20 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

21 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Michael

22 Mathews, and the Government’s Request to Seal shall be SEALED until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      GOVERNMENT’S NOTICE
 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 3 adequately protect the compelling interests identified by the government.

 4 DATED: June 21, 2021.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      GOVERNMENT’S NOTICE
